DETAILED ACTION
	For this Office action, Claims 1 and 3-20 are pending.  Claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 December 2021, with respect to the objections of Claims 17 and 20 and the grounds of rejection of the respective claims under both 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The objections and the grounds of rejection have been withdrawn.  Applicant has amended Claims 17 and 20 in a manner that addresses and overcomes the issues requiring the objections, and the objections have therefore been withdrawn.  Applicant has further amended the respective claims in a manner that addresses and overcomes the issues of indefiniteness requiring the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  Applicant has also amended Claim 1 to incorporate the limitations of Claim 2, which has now been cancelled.  After further consideration, the grounds of rejection under 35 U.S.C. 102(a)(1) have been withdrawn to the amendments to Claim 1.  For more detail on why the objections and grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 29 December 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Andrew Metrailer on 11 January 2022.
The application has been amended as follows: 
Claim 11 shall now read as:
11. (Line 1) The method of claim 1, further comprising:…

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 14, upon which the remaining claims are respectively dependent, both recite methods comprising a first signal configured to open an actuator valve based on the verification of a fluid pressure within an operating range and a second signal configured to actuate a pump based on the detection of a presence of fluid in a claimed filter assembly.  The sequence of opening an actuator valve based on the detection of a desired fluid pressure of a fluid upstream of said valve and then the actuation of a pump based on the detection of fluid within a filter assembly, along with the other claimed features, is not taught or suggested in the prior art; therefore, the claims are considered allowable after entry of the examiner amendment detailed above.  For more details on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/11/2022